Citation Nr: 1450283	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for a right hand injury with third metacarpo-phalangeal degenerative joint disease from December 17, 2010, to April 2, 2012.

2.  Entitlement to a rating in excess of 10 percent for a right hand injury with third metacarpo-phalangeal degenerative joint disease from April 3, 2012.  

3.  Entitlement to service connection for carpal tunnel syndrome of the upper right extremity (claimed as neuropathy of the right hand).  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, November 2011, and May 2012 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2011 rating decision, the RO granted service connection for a right-hand injury with degenerative joint disease of the ring finger (claimed as residuals of a broken right hand) and assigned a 0 percent rating.  The Veteran filed a notice of disagreement in August 2011 contending the RO's initial evaluation failed to adequately address his right-hand disability.  He also claimed entitlement to service connection for carpal tunnel syndrome (claimed as neuropathy of the right hand) as secondary to the service-connected right-hand injury.  The RO denied service connection for carpal tunnel syndrome in November 2011.  

In December 2011, the RO issued a statement of the case (SOC) regarding the initial rating of the right-hand injury with degenerative joint disease of the ring finger.  In January 2012, the Veteran filed a VA Form 9 for the initial rating of his right-hand injury, which also served as a notice of disagreement for his claim of entitlement to service connection for carpal tunnel syndrome.  The Veteran elected the Decision Review Officer (DRO) appeal process.  The Veteran appeared at hearing before a DRO in March 2012.  A transcript of the hearing is associated with the claims file.  At the conclusion of the hearing, the DRO determined further development was necessary and scheduled the Veteran for an additional VA examination with an orthopedic surgeon in April 2012.

In May 2012, the RO issued a rating decision proposing to sever service connection for a right-hand injury with degenerative joint disease of the ring finger due to clear and unmistakable error.  The May 2012 rating decision stated the evidence established service connection for a right-hand injury with third metacarpo-phalangeal degenerative joint disease, as opposed to degenerative joint disease of the ring finger.  Accordingly, the RO granted service connection for a right-hand injury with third metacarpo-phalangeal degenerative joint disease.  The RO assigned an initial rating of 0 percent from December 17, 2010, with an increase to 10 percent after April 3, 2012.  In August 2012, the RO issued a rating decision severing service connection for a right hand injury with degenerative joint disease of the ring finger with an effective date of December 1, 2012.  The Veteran did not appeal the severance.

In August 2012, the RO also issued an SOC for the Veteran's claim of entitlement to service connection for carpal tunnel syndrome and a supplemental statement of the case (SSOC) for the Veteran's claim for a higher initial rating for his right-hand disability.  The SSOC characterized the issue regarding the Veteran's initial rating for his right-hand disability as entitlement to a rating in excess of 0 percent prior to December 1, 2012, for a right-hand injury with degenerative joint disease of the ring finger, even though this description of the disability had been previously severed due to clear and unmistakable error.  

The Board finds the issue regarding the initial rating of the Veteran's right hand disability should be characterized as entitlement to a rating in excess of 0 percent for a right hand injury with third metacarpo-phalangeal degenerative joint disease from December 17, 2010, to April 2, 2012, with a rating in excess of 10 percent after April 3, 2012, because service connection for the right-hand injury with degenerative joint disease of the ring finger was severed due to clear and unmistakable error and cannot serve as a basis for a higher initial rating because the evidence never supported service connection for that disability.  The Board divides the issue into two sub-issues for the sake of convenience, as characterized on the title page of this decision. 

In October 2012, the Veteran submitted a VA Form 9 for his claim of entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  The Board, therefore, finds both the initial rating of the right-hand disability and the claim of service connection for carpal tunnel syndrome are properly on appeal.  The Veteran appeared before the Board at a hearing at the RO in April 2013 regarding the issues.  A transcript of the hearing is available on the Virtual VA.


FINDINGS OF FACT

1.  The Veteran's service-connected right hand injury with third metacarpo-phalangeal degenerative joint disease has resulted in limitation of motion of the long finger from December 17, 2010, with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

2.  The Veteran is rated at the highest possible percentage under C.F.R. § 4.71a, 5229, for a right hand disability from the date of his initial claim; there are no additional rating criteria to evaluate the disability; and there are no symptoms that warrant extraschedular consideration.

3.  The Veteran's service-connected right-hand disability aggravated his carpal tunnel syndrome of the right upper extremity beyond the natural progression of the condition. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right hand injury with third metacarpo-phalangeal degenerative joint disease from December 17, 2010, to April 2, 2012, have been met.  38 C.F.R. § 4.71a, Code 5229.
2.  The criteria for a rating in excess of 10 percent for a right hand injury with third metacarpo-phalangeal degenerative joint disease have not been met.  38 C.F.R. §§ 4.71a, Codes 5003, 5010, 5228-30; 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The first issue on appeal arises from a disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA has satisfied the duty to notify.  VA has also satisfied the duty to assist with respect to the first issue by securing the Veteran's service treatment records, requesting his private medical records, and providing him multiple VA examinations to determine the severity of his right hand disability.  Discussion of the duties to notify and assist for the second issue on appeal is unnecessary as the Board grants the benefit sought.


II.  Rating of the right-hand disability 

The Veteran seeks a higher rating for his right-hand disability.  As discussed in the introduction, the Board characterizes this issue as entitlement to a rating in excess of 0 percent for a right hand injury with third metacarpo-phalangeal degenerative joint disease from December 17, 2010, and a rating in excess of 10 percent after April 3, 2012.  The Board finds the Veteran is entitled to a 10 percent rating for his right hand disability from the date of his initial claim.
The Veteran's initial VA examination in May 2011 did not include a flexion test for his third digit and focused primarily on the fourth and fifth digit of his right hand.  Based on this examination, the RO improperly granted service connection for a right-hand injury with degenerative joint disease of the ring finger with a 0 percent initial rating.  This mistake was corrected after further development following the Veteran's DRO hearing in March 2012, and the Veteran is now service connected for a right hand injury with third metacarpo-phalangeal degenerative joint disease.  

An April 2012 VA examination included a flexion test for his third digit, which revealed the Veteran's range of motion was limited to a compensable rate for VA disability purposes.  The RO relied on the date of this examination to establish an effective date for the Veteran's current 10 percent rating for his service-connected right hand injury with a 0 percent rating prior thereto.  

The Veteran's testimony and the medical evidence of record indicate his right-hand injury has not significantly deteriorated during the pendency of his claim.  The Board, therefore, finds the Veteran's right-hand disability warrants a 10 percent initial rating from December 17, 2010.

The Board notes a 10 percent rating is the highest percentage allowed for the limitation of motion of an individual digit other than the thumb.  38 C.F.R. §§ 4.71a, 5003, 5010, 5228-30.  There is no evidence of record that indicates a limitation of motion of the Veteran's other digits or that there is a total loss of use of the hand for special monthly compensation purposes.  38 C.F.R. §§ 4.63, 4.68.  Therefore, the 10 percent initial rating for the limitation in range of motion for the Veteran's third digit due to metacarpo-phalangeal degenerative joint disease represents the maximum percentage rate allowable for the condition.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

III.  Entitlement to service connection for carpal tunnel of the right upper extremity 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disability results in additional disability of another non-service connected condition by means of aggravation.  Id.  

An August 2012 VA examiner found that the Veteran suffers from moderately severe carpal tunnel syndrome of the right upper extremity.  Although finding the Veteran's service-connected right-hand disability was not the direct cause, the examiner determined the service-connected disability most likely contributed to the carpal tunnel syndrome by causing a quicker progression of the condition.  The examiner further noted the Veteran's baseline for the right upper extremity was "normal use" before the onset of his service-connected right-hand disability.  

The Board acknowledges a September 2011 VA opinion indicates "the Veteran's right upper extremity carpal tunnel syndrome (claimed as neuropathy) is less likely as not secondary to or aggravated beyond natural progression by his [service-connected] right hand injury with degenerative joint disease of the ring finger."  The Board, however, finds the August 2012 opinion more persuasive as it is far more detailed than the September 2011 opinion and was prepared by a VA orthopedic surgeon after a special request by the DRO.  Furthermore, the Board finds the September 2011 opinion inadequate because it includes an incorrect factual premise in that service connection for a right hand injury with degenerative joint disease of the ring finger was subsequently severed by the RO due to clear and unmistakable error.  See Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012) (stating a medical opinion is adequate if it is based on a correct factual premise).

Ultimately, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected right hand disability aggravated his carpal tunnel syndrome of the right upper extremity beyond the natural progression of the condition.  The Board, therefore, affords the Veteran the benefit of the doubt and finds that service connection for carpal tunnel syndrome of the right upper extremity is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 10 percent rating for a right hand injury with third metacarpo-phalangeal degenerative joint disease from December 17, 2010, to April 2, 2012, is granted.

Entitlement to a rating in excess of 10 percent for a right hand injury with third metacarpo-phalangeal degenerative joint disease is denied.

Entitlement to service connection for carpal tunnel syndrome of the right upper extremity is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


